Exhibit 10.3
AMENDMENT NO. 2 TO ADVERTISING DISTRIBUTION AGREEMENT
     This Amendment No. 2 (“Amendment No. 2”) to that certain Advertising
Distribution Agreement, dated April 1, 2010 and amended by Amendment No. 1,
effective as of September 30, 2010 (the “Agreement”), is effective as of
April 5, 2011 (the “Amendment Effective Date”), and is entered into by and
between SuperMedia LLC (“SuperMedia”), and Local.com Corporation (“Local”).
RECITALS
     WHEREAS, the parties entered into the Agreement to permit Local to
distribute advertising on behalf of SuperMedia; and
     WHEREAS, the parties now, among other things, wish to amend the
compensation and revenue share between the parties with respect to certain
distribution channels within the Local Third-Party Distribution Network;
     NOW, THEREFORE, the parties, in consideration of the terms and conditions
herein, agree as follows:
TERMS AND CONDITIONS

1.   AMENDMENTS.

(a) Defined Terms. All terms not defined in this Amendment are used as defined
in the Agreement.
(b) Section 4 — Compensation. Section 4.a.(iv)(1) of the Agreement is hereby
amended and restated to read as follows:
(1) PFP Ads —
     (aa) *** of PFP Gross Revenue for the following distribution channels
within the Local Third-Party Distribution Network: *** and such other
distribution channels within the Local Third-Party Distribution Network as may
be mutually agreed by the parties in writing (e-mail sufficing).
     (bb) *** of PFP Gross Revenue for all other distribution channels within
the Local Third-Party Distribution Network not included in Section
4.a.(iv)(1)(aa) above.

2.   ENTIRE AGREEMENT. This Amendment No. 2 together with the Agreement,
constitutes the entire understanding of the parties with respect to the subject
matter thereof, and any and all prior agreements, understandings or
representations with respect thereto are hereby terminated and cancelled in
their entirety (effective the Amendment Effective Date); provided, however, that
except as specifically amended herein, all other terms and conditions of the
Agreement remain in full force and effect and are hereby ratified. In the event
of inconsistency or conflict between the Agreement and this Amendment No. 2, the
terms, conditions and provisions of this

 

***   - Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission

 



--------------------------------------------------------------------------------



 



3.   Amendment No. 2 shall govern and control. The terms set forth in this
Amendment No. 2 shall not release a party of any of its obligations or covenants
set forth in the Agreement that accrued prior to the Amendment Effective Date.  
4.   MISCELLANEOUS. Each party hereto represents and warrants that: (i) it has
obtained all necessary and requisite approvals, consents and authorizations of
third parties and governmental authorities to enter into this Amendment No. 2
and to perform and carry out its obligations hereunder; (ii) the persons
executing this Amendment No. 2 on behalf of each party have express authority to
do so, and, in so doing, to bind the parties thereto; (iii) the execution,
delivery and performance of this Amendment No. 2 does not violate any provision
of any bylaw, charter, regulation, or any other governing authority of the
party; and (iv) the execution, delivery and performance of this Amendment No. 2
has been duly authorized by all necessary partnership or corporate action and
this Amendment No. 2 is a valid and binding obligation of such party,
enforceable in accordance with its terms.

     IN WITNESS WHEREOF, SuperMedia and Local have entered into this Amendment
No. 2 as of the Amendment Effective Date.

                  LOCAL.COM CORPORATION   SUPERMEDIA LLC
 
               
By:
  /s/ Stanley B. Crair   By:   /s/ Mat Stover    
 
               
 
  Name: Stanley B. Crair       Name: Mat Stover    
 
  Title: President & COO       Title: CMO    

 